Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151520(66)(67)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SHANNON BITTERMAN,                                                                                       Joan L. Larsen,
           Plaintiff-Appellant,                                                                                      Justices
                                                                   SC: 151520
  v                                                                COA: 319663
                                                                   Saginaw CC: 2013-019397-CZ
  CHERYL D. BOLF,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan State University First
  Amendment Clinic and the Michigan Coalition for Open Government to participate as
  amicus curiae and to file an amicus brief in this matter is GRANTED. The amicus brief
  submitted on March 30, 2016, is accepted for filing. On further order of the Chief
  Justice, the motion of defendant-appellee to file a response to the amicus brief of the
  Michigan State University First Amendment Clinic and the Michigan Coalition for Open
  Government is GRANTED. The response submitted on April 4, 2016, is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 15, 2016
                                                                              Clerk